                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION


UNITED STATES OF AMERICA,                           CR 19–20–BU–DLC

                     Plaintiff,

        vs.                                               ORDER

LUIS ALBERTO GARCIA and
ERIC JASPER LEBEAU,

                     Defendants.


      Before the Court is the United States’ Unopposed Motion to Dismiss

Indictment with Prejudice. (Doc. 64.)

      IT IS ORDERED that the motion (Doc. 64) is GRANTED. The indictment

in this case is DISMISSED with prejudice.

      DATED this 2nd day of April, 2020.




                                        1
